Case 2:18-cv-08048-SVW-JC Document 104 Filed 11/11/19 Page 1 of 2 Page ID #:3579



    1 L. LIN WOOD, P.C.
    2 L. Lin Wood (pro hac vice)
      lwood@linwoodlaw.com
    3 Nicole J. Wade (pro hac vice)
    4 nwade@linwoodlaw.com
      Jonathan D. Grunberg (pro hac vice)
    5 jgrunberg@linwoodlaw.com
    6 G. Taylor Wilson (pro hac vice)
      twilson@linwoodlaw.com
    7 1180 West Peachtree Street, Ste. 2040
    8 Atlanta, Georgia 30309
      404-891-1402
    9 404-506-9111 (fax)
   10
      WEISBART SPRINGER HAYES, LLP          CHATHAM LAW GROUP
   11 Matt C. Wood (pro hac vice)           Robert Christopher Chatham
   12 mwood@wshllp.com                      chris@chathamfirm.com
      212 Lavaca Street, Ste. 200           CA State Bar No. 240972
   13 Austin, TX 78701                      3109 W. Temple St.
   14 512-652-5780                          Los Angeles, CA 90026
      512-682-2074 (fax)                    213-277-1800
   15
   16 Attorneys for Plaintiff VERNON UNSWORTH
   17                     UNITED STATES DISTRICT COURT
   18                    CENTRAL DISTRICT OF CALIFORNIA

   19 VERNON UNSWORTH,                  Case No. 2:18-cv-08048-SVW (JCx)
   20                                   Judge: Hon. Stephen V. Wilson
          Plaintiff,
   21                                   PLAINTIFF VERNON UNSWORTH’S
   22 v.                                NON-OPPOSITION RESPONSE TO
                                        DEFENDANT’S MOTION IN LIMINE
   23 ELON MUSK,                        NO. 2 TO EXCLUDE EVIDENCE OF HIS
   24                                   CELL PHONE REPLACEMENT
          Defendant.
   25                                   Pretrial Conference:   Nov. 25, 2019
   26                                   Hearing Date:          n/a
                                        Time:                  n/a
   27                                   Courtroom:             n/a
   28
Case 2:18-cv-08048-SVW-JC Document 104 Filed 11/11/19 Page 2 of 2 Page ID #:3580



    1        During this litigation, Defendant Elon Musk had represented that he destroyed
    2 his cell phone earlier this year and that there was no remaining record of his cell
    3 phone, raising the prospect of relevance of, and sanctions regarding, spoliation. This
    4 matter was briefed at length in the Second Joint Stipulation on Plaintiff’s Motion to
    5 Compel [Dkt. 86] and Plaintiff’s Supplemental Memorandum in Support of
    6 Plaintiff’s Second Motion to Compel [Dkt. 90]. Unsworth’s briefing on the issue
    7 establishes the varying positions Musk has taken in this litigation regarding the
    8 existence of his cell phone and whether a backup existed and had been properly
    9 searched. When the parties conferred regarding the instant Motion in Limine (No.
   10 2), Musk represented that he had conducted a search of his now existent electronic
   11 record for his cell phone, and he subsequently produced text messages on November
   12 6, 2019. Thereafter, the parties reached an additional agreement resolving Plaintiff’s
   13 Second Motion to Compel on this issue. [See Dkt. 102]. Accordingly, Plaintiff no
   14 longer opposes the relief sought in the instant Motion in Limine based upon
   15 circumstances arising after the parties’ meet and confer regarding its filing.
   16
             Dated: November 11, 2019         L. LIN WOOD, P.C.
   17
   18
                                              By: /s/L. Lin Wood
   19                                         L. Lin Wood
                                              Attorneys for Plaintiff Vernon Unsworth
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 1
